DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “… configured to hold…” and “… configured to couple…” in claim 28, and “… configured to control…” in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Since there does not appear to be any explicit description of the structure to which the above cited limitations are configured for, any structure that could reasonably accomplish the claimed means for will be considered an anticipating structure.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 is indefinite because it claims dependency on itself, which is necessarily indefinite. For the sake of examining the claim on its merits, it will be assumed that claim 2 is dependent on claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-29 are rejected under 35 U.S.C. 103 as being unpatentable over Gray, et al (US Patent 5,879,939) and Vivek, et al (WO 01/21291A2). Gray teaches a method of isolating cells from tissue, by providing one or more generated ultrasonic wave pulses. See column 2, lines 10-19; column 3, lines 26-44. Although Gray broadly describes ultrasonic emitters, there is no explicit mention of a Fresnel Annular Sector Actuator (FASA) as the ultrasonic source.
Vivek teaches a device that appears to be identical to the claimed FASA. See page 1, lines 4-8. Vivek indicates that the FASA is able to “micro-mix” fluids using acoustic wave generation. Based upon the description of the FASA device in Vivek, wherein sonic energy is applied to a fluid, Vivek’s device appears to be an obvious variant of the generalized sonicator device disclosed in Gray. Although Vivek does not appear to describe any details regarding the sonic-output of the FASA device, Vivek indicates that the device is highly tunable for mixing a wide range of fluids. See page 3, lines 3-18. Since it is clear that Vivek’s device is capable of providing tunable sound waves, in a manner similar to the sonication devices disclosed in Gray, it would be reasonable to assert that the device of Vivek is an obvious variant of the sonication devices in Gray; this is supported by the expectation that if an ordinary artisan substituted the sonication device of Gray with the device of Vivek, there would be a reasonable expectation that Gray’s method of dissociating single cells would be accomplished in an identical manner. That is to say, the substitution of one sonication device for another sonication device, wherein the devices are obvious variants of each other, would provide for a predictable outcome
With respect to claim 1, Gray teaches the claimed method and Vivek teaches the claimed FASA device. As discussed above, the sonication devices of Gray and the FASA of Vivek are obvious variants of each other, wherein the substitution of a sonicator in Gray, with the FASA of Vivek, would predictably lead to the dissociation of cells from tissue.
With respect to claims 2-6, and 11, Gray indicates that the method involved temperature control, though the use of a water bath. See column 4, line 60; column 5, lines 4-6. A water bath appears to fulfill the limitation “… controlling the temperature of the coupling medium.” Furthermore, since Gray discloses that the water bath is set to between 20 and 38 ºC, it can either cool or heat to this temperature range.
With respect to claims 7-9, although neither Gray nor Vivek teach heating the sample with energy from the sonic waves, all heat is the same. For example, if a method relies on a set temperature of 22 ºC, as long as the sample is able to reach to proscribed heat level, all heat sources are fundamentally the same. Therefore, the application of heat from the sound waves would be an obvious variant, and fundamentally identical, to heat from any other source. As discussed above, Gray teaches the claimed temperature.
With respect to claim 10, if it is assumed that Gray performs the method at room temperature (about 20-22 ºC), then there would be no need to further heat the sample, since Gray indicates that the method can be performed at 20 ºC; if it is assumed Gray performs the method at human body temperature (about 37 ºC, the temperature at which human tissue would be commonly found and extracted), then there would be no need to further heat the sample, as Gray performs the method at 37 ºC. See column 4, line 60.
With respect to claims 12 and 13, although Gray and Vivek are silent with respect to controlling the temperature to a range that would prevent the expression of pro-inflammatory and stress-induced genes, Gray explicitly teaches maintaining the temperature to within the claimed range. If Gray expressly teaches a range that exists within the claimed range, the expression of pro-inflammatory and stress-induced genes would have inherently been prevented.
With respect to claims 14 and 15, Gray teaches a water bath, and as such, the coupling medium is a liquid. Since the purpose of a water bath is to maintain a fluid’s temperature, a water bath, by its very nature, “comprising cycling the [water bath] fluid though a temperature controller.”
With respect to claims 16 and 17, Gray indicates that the method results in a cell viability of at least 50%. See column 2, lines 60-65.
With respect to claim 18, Gray explicitly teaches the processing of pancreatic tissue, and more broadly teaches that any tissue can be treated using the cited method. See column 2, lines 24-40. When considering the pancreas, specifically, it is well-known that the organ (like most organs) is not solely one type of cell, like the islets of Langerhans, but a multitude of several different cell-types. As such, although Gray is largely focused on a particular cell-type, there is a reasonable expectation that Gray’s method would liberate all pancreatic cells, and not just islets of Langerhans.
With respect to claim 19, although Gray does not explicitly teach cancer, Gray provides no limitations on the tissue-type. As such, there is nothing non-obvious about the dissociation of cancer cells from a cancerous piece of tissue. 
With respect to claim 20, it is unclear if Gray’s sonication method provides for any shear forces. However, since the rejection also relies on Vivek, who teaches an identical FASA apparatus as that claimed, there must not be any shear forces applied.
With respect to claim 21, Gray indicates that the frequency and sonication power can be adjusted for various needs. See column 3, lines 52-56.
With respect to claim 22, Vivek indicates that the FASA provides for a mixing force. See page 3, line 14.
With respect to claim 23, Gray indicates that the tissue is placed in a container with a liquid. See column 5, line 1. Based upon the instant specification, Gray’s method accomplishes the “suspended in a liquid” limitation.
With respect to claim 24, Gray indicates that the tissue can be chopped. See column 3, line 8. Chopping and mincing are considered to be the same method step.
With respect to claim 25, Gray teaches that the sample is an organ or tissue, like pancreas. Although Gray teaches the addition of collagenase, the sample, per se, is the organ or tissue and not the method steps that were performed after the tissue’s extraction.
With respect to claim 26, Vivek indicates that the FASA can have a plurality of elements. See page 3, line 7. As Vivek provides no lower limit, it would be reasonable to suggest that the ordinary artisan would be wholly capable of choosing the appropriate number of elements.
With respect to claim 27, Gray teaches unpreserved samples.
With respect to claims 28 and 29, as discussed above, the method is obvious in view of Gray and Vivek. As such, the claimed system would be an obvious extension of applying Gray’s method on the apparatus of Vivek. For example, Vivek teaches all of the FASA limitations, whereas Gray teaches the sample container and the coupling medium (water bath).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643. The examiner can normally be reached M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651